El Juez Asociado Sr. Hernández,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal :
Considerando: que el artículo 345 del Código de Enjuicia-miento Criminal establece que cualquiera de las dos partes en un proceso criminal, en persecución de un delito muy grave (felonyJ, puede apelar ante la Corte Suprema, siempre que la apelación verse sobre una cuestión de derecho, y los artículos 347 y 348 del mismo Código, enumeran las resolu-ciones contra las cuales procede dicho recurso, sin que éste se conceda contra las dictadas en causas por delitos menos graves ó misdemeanor, por lo que es obvio que ya se atienda al texto literal del mencionado artículo 345, ya á la regla de interpretación inclussio unius est exclussio alterius, solo cabe recurso de apelación en las causas por felony, máxime si se tiene en cuenta que en el Código de Enjuiciamiento Criminal del Estado de California, del cuál en gran parte ha sido tomado el actualmente vigente en esta Isla, aquel recurso se *542dá expresamente tanto en las causas por felony como en las por misdemeanor, de lo cual se desprende que al no hacerse mención en el artículo 345, ya citado, del recurso de apela-ción en las causas por misdemeanor, no fué otra la intención del legislador que denegar tal beneficio en tales causas.
Considerando: que si bien los artículos 374 y 375 del Código de Enjuiciamiento Criminal, al determinar cuando se le admite fianza al acusado, se refieren á casos en que se apele de una sentencia en que solo se condene al pago de multa, ó á la pena de prisión, lo cual parece estar en contra-dicción con el precepto del' repetido artículo 345, que no otorga recurso de apelación en causas por misdemeanor, tal contradicción no existe, pues un acusado puede ser conde-nado solamente á pena de multa y por falta de pago de la misma, á la pena de presidio, en cuyo caso el delito debe reputarse felony, con arreglo al artículo 14 del Código Penal, y por lo que atañe á la pena de prisión, como ésta, según se desprende del artículo 10 del mismo Código, envuelve un concepto genérico consistente esencialmente en la privación de libertad y aplicable tanto á la que se sufre en la Peniten-ciaría, como á la que se sufre en la Cárcel, es de entenderse que la prisión que determina la fianza en caso de apelación, debe ser la comprendida en el primer sentido específico anteriormente expresado, deduciéndose, por tanto, de lo expuesto, que los artículos 374 y 375 del Código, de Enjui-ciamiento Criminal, no se refieren á fianza que pueda pres-tarse para establecer apelación en causa por misdemeanor, sino por felony, y que lejos de contradecirse, se harmonizan, dichos artículos y el 345 del' mismo Código.
' Considerando: que habiendo sido condenados Natividad y Crisanto Castro á la pena de un año de Cárcel, es claro que según el texto del artículo 14 del Código Penal, el delito castigado es misdemeanor, y por tanto, es improcedente el recurso de apelación admitido por el Tribunal de Dritrito de San Juan.
Considerando: que siendo improcedente dicho recurso, *544esta Corte Suprema carece de jurisdicción para conocer del mismo, quedando en su consecuencia subsistente.la sentencia dictada por el Tribunal de San Juan.
Fallamos: que debemos declarar y declaramos no haber lugar al recurso de apelación admitido á los acusados Nati-vidad y Crisanto Castro, con las costas á cargo de los mismos; y.remítase copia certificada de esta sentencia al Tribunal de Distrito de San Juan' para la ejecución de la dictada .en 22 de Enero último.
Jueces concurrentes: Señores Presidente, Quiñones y Aso-ciados, Figueras, Sulzbacher y MacLeary.